Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 05/31/2022 and claims 1-4, 7-12, 14, 17, 18 and 20-25 are now in condition for allowance.
3.	As Applicant pointed out on pages 8-13 of the response, art of record, Chen, Bassa, Aliakeseyeu or Nonoyama, does not teach and/or fairly suggest a process for:
“protecting an air purifier from a situation in which the life of the filter of the air purifier can be drastically shortened by detecting an indoor situation that satisfies a predetermined condition for protection the filter based on sensor information from the at least one sensor which detects air contamination caused by a substance, determining a location at which the predetermined substance is generated and a location of an opened window or door based on the sensor information, determining at least one of a blowing direction or a blowing intensity of an air circulator based on the location at which the predetermined substance is generated and the location of the opened window or door, the home server being further configured to control the air circulator, and transmitting a request for operating the air circulator to the air circulator or the home server and to suspend an air purifying function of the air purifier, and transmitting, to a home server, a request for opening a window or a door, the home server being configured to control a window opening device configured to control the window or a door opening device configured to control the door” and in as such a manner as recited in independent claim 1, and similarly as in independent claim 9. 
Thus all pending claims 1-4, 7-12, 14, 17, 18 and 20-25 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193